Citation Nr: 0523194	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.L.H.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in St. Louis, 
Missouri, which denied service connection for a mental 
disorder, to include a bipolar disorder, major depressive 
disorder and immature personality.

The veteran presented testimony before the undersigned at a 
hearing at the RO in March 2005.


FINDINGS OF FACT

The veteran is currently shown to have bipolar disorder, that 
as likely as not had its onset while he was on active duty.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bipolar disorder, is due to disease 
that was incurred in service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

A report of medical examination completed for purposes of 
enlistment in July 1972, showed that the veteran's 
psychiatric condition was normal.  At that time, the veteran 
reported no history of depression or excessive worry or 
nervous trouble of any sort.

In January 1975 the veteran reported problems with emotional 
lability and periods of violent behavior.  The examiner 
recommended psychiatric consultation.  

Upon psychiatric consultation in January 1975, the veteran 
related that he was having difficulty making major life 
decisions which involved his career with the Navy versus his 
civilian life.  He reported that during the evening, he was 
anxious and jittery.  The diagnostic impression was 
adjustment reaction of adolescence and young adult life.  

In March 1975 the veteran presented with vague feelings of 
anxiety, which had persisted for some time.  He reported 
heavy alcohol intake and losing control at times.  He denied 
depression, and suicidal or homicidal thoughts.  He presented 
again in May 1975, and stated that he was very depressed.  
The examiner noted that he would pass the veteran's 
information to the psychiatrist.

A report of medical examination completed for purposes of 
discharge and re-enlistment in October 1976, showed the 
veteran's psychiatric condition was normal.  He again denied 
a history of depression or excessive worry or history of 
nervous trouble of any sort.

Clinical records dated between June and September 1977 show 
psychiatric treatment.  In June 1977, the veteran reported 
that he was depressed and wanted to be transferred.  The 
diagnosis was situational reaction (immature).  In July 1977 
the veteran was evaluated for possible admission into an 
alcohol rehabilitation clinic (ARC).  The reviewing 
psychiatrist felt that the veteran was not mentally ill, but 
rather he was an immature person and when faced with problems 
he turned to alcohol.  The psychiatrist recommended that the 
veteran undergo ARC (alcohol rehabilitation service) 
screening for eventual admission.  

In December 1979 the veteran presented at the alcohol rehab 
unit and related a history of chronic alcoholism.  He 
reported that he had become drunk as early as age 14.  He had 
a history of binge drinking with blackouts, loss of control 
on occasions and numerous alcohol related legal incidents 
both military and civilian.  The diagnosis was recurrent 
alcoholism.

In an August 1980 report of medical examination, completed 
for purposes of discharge, the veteran's psychiatric 
condition was again evaluated as normal.

VA treatment records dated from 1984 to 1998 show that the 
veteran continued to receive treatment for psychiatric 
disorders.  During this time, his diagnoses included 
borderline personality disorder, relationship discord, 
bipolar affective disorder, depression, and adjustment 
reaction with depressed mood.

In a VA mental health clinic record dated in October 1988 the 
veteran reported that he had difficulty concentrating and 
things he attempted to do fell apart.  He reported hearing 
voices and difficulty with sleep.  He denied suicidal 
ideation but complained of memory deficit and mood swings.  
The examiner noted that he wanted to assess the veteran's 
level of anxiety and depression and rule out manic depressive 
disorder.

In November 1993, the veteran was hospitalized at a VA 
Medical Center (VAMC) due to suicidal ideation and 
depression.   During this admission, he reported a depressed 
mood for the past 20 years.  He complained of relationship 
discord due to a recent break up with his girlfriend, racing 
thoughts, poor memory, inability to control emotions and 
daily suicidal thoughts.  He also reported poor sleep, weight 
loss and low energy.  Upon discharge, his Axis I diagnosis 
was bipolar affective disorder.

VA psychiatric treatment records dated from September 2000 to 
July 2002 reflect continuing psychiatric treatment.  During 
this period, the veteran was given various diagnoses 
including, bipolar affective disorder with depression, and 
anxiety disorder, secondary to hypothyroidism.

In March 2002 and May 2003, the veteran's sisters submitted 
lay statements on his behalf.  They indicated that during the 
veteran's period of service he suffered severe depression and 
mood fluctuations.  His moods were extremely volatile and 
extreme and continued upon his return from service.  

In November 2002, the RO arranged for the veteran to undergo 
a VA psychological examination.  The veteran complained of 
struggling with a variety of symptoms which included 
depression, feelings of hopelessness, lack of motivation, 
sleep disturbance, fatigue, poor concentration, nervousness, 
stress, relationship problems, anger management, loneliness, 
sexual problems, headaches, problem alcohol use, and chronic 
pain.  

The examiner commented that during the veteran's period of 
service, he was diagnosed with "alcoholism, habitual 
excessive drinking."  The examiner explained that this met 
current criteria for a diagnosis of alcohol dependence.  The 
veteran did not describe any remission of problems related to 
alcohol dependence during service, and indicated that his 
drinking progressively worsened during service and until he 
significantly cut back his drinking approximately ten years 
ago.  He reported excessive drinking each time he was 
hospitalized for psychiatric problems.  

The examiner concluded that it would be inaccurate to 
diagnosis the veteran with bipolar disorder or any other 
disorder while he was in the service, because he had no 
substantial period of sobriety due to the confounding effects 
of the substance.  The Axis I diagnoses were major depressive 
disorder, recurrent, moderate; alcohol dependence in 
sustained full remission; and generalized anxiety disorder.  
He was assigned a GAF score of 50.      

In a May 2003, private statement from W.P. Cravens, M.D., he 
indicated that he had treated the veteran for his bipolar 
disorder and he concluded that the veteran had likely been 
misdiagnosed previously to the initial 1990 diagnosis.  He 
concluded that the veteran's bipolar disorder was 
longstanding.  

In June 2003, the RO received a statement from the veteran's 
spouse.  She indicated that she worked in the mental health 
field and was very familiar with bipolar disorder.  She 
reported that the veteran had suffered from depression since 
his active duty in the military.  She witnessed the veteran 
experience daily racing thoughts and if he experienced 
pressure, he could not sleep or concentrate and his attention 
span was very short.  She believed that the veteran was 
misdiagnosed for many years and that his psychiatric problems 
were always due to bipolar disorder. 

In April 2005 Dr. Cravens submitted a statement with his 
curriculum vitae, as proof of his qualifications.  He noted 
that he had reviewed the veteran's service medical records as 
well as the veteran's entire claims folder.  He reported that 
he had provided care to the veteran for several years and 
found it at least as likely that the veteran's currently 
diagnosed mental disorder was related to military service.  
In support of his opinion he elaborated that although the 
veteran abused alcohol during service, his other symptoms 
noted in service and described in lay statements, met the 
DSM-IV diagnostic criteria for bipolar disorder.  
Additionally, he commented that it was not unusual for people 
to use alcohol or other substances to cope with symptoms of 
mental illness.  



Analysis

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection may be granted for 
disability diagnosed after service when all the evidence, 
including that pertinent to service, indicates that such had 
its onset during service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service medical records document variously diagnosed 
psychiatric symptomatology.  These records do not document a 
diagnosis of any acquired psychiatric disability, but Dr. 
Cravens provided a competent opinion that the symptomatology 
was indicative of an acquired psychiatric disability.  His is 
the only clear opinion on this question.  

The records document current acquired psychiatric 
disabilities.  Most of the records show findings of bipolar 
disorder, while the VA examiner found major depression and 
generalized anxiety disorder.

Dr. Craven has also provided competent opinion of a link 
between the current disability and the symptomatology in 
service.  His opinion is supported by the testimony of the 
veteran and his sisters that the veteran's symptoms began in 
service and have continued to the present.  The VA examiner 
did not comment on whether the currently diagnosed disorders 
were related to service.

There is conflict as to the correct diagnosis for the current 
psychiatric disability, but since most medical professionals 
have diagnosed bipolar disorder, the weight of the evidence 
is to the effect that the correct diagnosis is bipolar 
disorder.  

In any event, since the only competent opinion is to the 
effect that the current psychiatric disability, however 
diagnosed, had its onset in service, the weight of the 
evidence is in favor of the grant of service connection.



ORDER

Service connection for a psychiatric disorder, namely bipolar 
disorder, is granted.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


